Citation Nr: 1812248	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right lower leg disability.

2.  Entitlement to service connection for a left lower leg disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1996 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In addition to the claims listed on the title page, the September 2010 rating decision also denied entitlement to service connection for headaches.  The Veteran's March 2011 notice of disagreement placed that issue into appellate status.  38 U.S.C. § 7105(a) (2014).  In a February 2013 rating decision, the RO granted service connection for headaches.  This award represented a full grant of the benefits sought on appeal and, therefore, the claim is no longer before the Board.

In the February 2013 substantive appeal (via VA Form 9); the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for August 11, 2016, and a July 2016 notice letter informed the Veteran of the time, place, and location of the hearing.  The Veteran failed to appear for the scheduled hearing and did not provide good cause or otherwise request the hearing be postponed or rescheduled.  Accordingly, the Board will proceed as if the request for the hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal was last adjudicated in a February 2013 statement of the case.  Since then, the Veteran and his representative have submitted additional statements and argument in support of the claim and VA has developed additional VA treatment records and a December 2016 examination.  As the claims are remanded for additional development, the new evidence will necessarily be considered in a supplemental statement of the case issued by the AOJ on remand.  38 C.F.R. §§ 19.31(b); 20.1304(c); see 38 U.S.C. § 7105(e) (automatic waiver of new evidence does not apply to evidence developed by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current disabilities are related to an in-service incident in November 2000, when he was testing fire hoses on the flight deck of a ship and a coupling broke and the hydro-test machine hit his leg.  Further development is required before this appeal may be decided.

A review of the Veteran's service records only confirms a right leg injury in November 2000.  The November 2000 clinical entry shows a complaint of blunt trauma injury to right leg and pain in the right lower leg.  The entry further states "No other injuries, no other complaints."  An April 2002 Report of Medical Examination shows a clinical evaluation revealed normal lower extremities.  The Veteran's May 2005 separation examination report only references a "[history of right] lower leg soft-tissue injury [secondary] to hydro-test machine 2000.  Still takes Tylenol prn."  The service treatment records are negative for any references to any left leg or knee acute injury or symptoms.

The Veteran underwent a VA examination in May 2012.  The examiner provided a diagnosis of limb pain on right extremity.  An addendum opinion was provided by the same examiner in January 2013.  He clarified that the current diagnosis was healed contusion of the right lower leg with normal radiographic examination of the right tibia and fibula and opined that this condition is at least as likely as not related to the in-service incident.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
At a later VA examination in December 2016, an examiner provided diagnoses of bilateral shin splints and bilateral patellofemoral pain syndrome.  The examiner did not offer an opinion regarding the etiology of these conditions as none was requested in the examination instructions.  

In an Informal Hearing Conference report received in February 2018, the Veteran's representative asserted that the Veteran's current conditions may be related to his activities in service and specifically walking and standing on the metal decks of ships during his two years of sea service.  

On remand, an opinion is needed to address the Veteran's contentions that were raised in the February 2018 Informal Hearing Conference.  The Veteran is not, however, found to be a credible historian with respect to his current assertion that he injured his left lower extremity during the November 2000 hose incident.  This is because his current recollections are not consistent with the service treatment records prepared contemporaneous to the in-service injury reflecting that he did not report any left lower extremity problems when he initially sought treatment- and did not report any left leg or knee symptoms at his separation examination.  

Remand is also needed to obtain additional, relevant medical records.  

On November 21, 2016, VA received a printout of the Veteran's "Vital Signs History" from prior treatment at the Naval Branch Health Clinic, Naval Base Coronado.  This document showed the Veteran complained of pain in his right lower extremity and left knee upon flexion during treatment in November 2008 and December 2009, respectively.  Thus, this evidence indicates the Veteran received post-service medical treatment from the U.S. Navy for his left lower extremity.  A review of the claims file shows that treatment records from the Naval Branch Health Clinic, Naval Base Coronado, are not associated with the claims file.  On remand, efforts must be made to obtain these pertinent records.  38 C.F.R. § 3.159(c)(2).  If required by the service provider, the Veteran should provide authorization to release these records to VA.  Id. § 3.159(c)(2)(ii).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of medical treatment from U.S. Navy medical facilities, in particular, the Naval Branch Health Clinic, Naval Base Coronado.  If required by the service provider, the Veteran should provide authorization to release these records to VA.  38 C.F.R. § 3.159(c)(2)(ii).

If these records are unavailable, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records, obtain a medical opinion from a VA examiner regarding the etiology of the Veteran's current bilateral lower extremity conditions that were diagnosed at the December 2016 VA examination.  The need for a physical examination is left to the discretion of the examiner.  The examiner must review the evidence within the claims file AND a copy of the Remand.  The examiner is to address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral shin splints and bilateral patellofemoral pain syndrome had onset in service or are otherwise related to any injury or event during military service?

In answering this question, the examiner is to consider the Veteran's assertions that his current conditions are related to either the November 2000 hose incident and/or walking and standing on the metal decks of ships during his two years of sea service.  The rationale should discuss whether the Veteran's current conditions are consistent with the nature of the acute and non-specific injuries which he has described.  

In considering these assertions, the examiner is further advised that the Board does not find the Veteran to be a credible historian with respect to the specific assertion that he injured his left lower extremity during the November 2000 hose incident.  

If the examiner is unable to provide the requested opinion without resort to speculation, he or she should explain why this is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

